DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
This application is in condition for allowance except for the presence of claims 25-32 and 34-35 directed to an invention non-elected with traverse in the reply filed on August 13, 2018. Applicant is given TWO (2) MONTHS from the date of this letter to cancel the noted claims or take other appropriate action (37 CFR 1.144). Failure to take action during this period will be treated as authorization to cancel the noted claims by Examiner’s Amendment and pass the case to issue. Extensions of time under 37 CFR 1.136(a) will not be permitted since this application will be passed to issue.
The prosecution of this case is closed except for consideration of the above matter.

Allowable Subject Matter
Claims 1, 4-8, 11-15, 18-22, 24, 33 are allowed.
Closest prior art document is Matusick (US 2012/0052302). Although Matusick teaches a method of increasing the strength of a glass body, Matusick does not teach or suggest strengthening the glass with two salts or strengthening in a perforated receptacle. Additionally, Matusick teaches ZrO2 in an amount of 0-5% which falls outside the claimed range of 6-14%. 

Response to Arguments
Applicant's arguments filed August 26, 2021 have been fully considered but they are not persuasive. Applicant argues that withdrawn claims 25-32 and 34-35 should be rejoined since the method is allowable. The applicant is interpreting MPEP 821.04 incorrectly. It is in the case that the product invention is found allowable that the non-elected process claims are then eligible for rejoinder. When a new product is discovered, the method to create that product must be new as well. However, it is possible to create new methods of making an old product; therefore when the method claims are found allowable, the non-elected product claims are not eligible for rejoinder as a new search is required to determine whether the product is considered allowable. Product-by-process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps. See MPEP 2113.
Conclusion
This application is in condition for allowance except for the following formal matters: 
The presence of claims 25-32 and 34-35 directed to an invention non-elected with traverse. 
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CYNTHIA SZEWCZYK whose telephone number is (571)270-5130. The examiner can normally be reached Mon-Fri 10 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on 571-270-7001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CYNTHIA SZEWCZYK/Primary Examiner, Art Unit 1741